t c memo united_states tax_court forest l buckmaster petitioner v commissioner of internal revenue respondent docket no filed date kevin g elmore for petitioner eric d swenson for respondent memorandum findings_of_fact and opinion laro judge forest l buckmaster petitioned the court on date to redetermine respondent's determination of a dollar_figure deficiency in his federal_income_tax a dollar_figure addition thereto under sec_6654 and a dollar_figure accuracy- petitioner filed his petition with the court pro_se kevin g elmore entered his appearance in this case on date related penalty under sec_6662 for substantial_understatement_of_income_tax respondent reflected these determinations in a notice_of_deficiency issued to petitioner on date following respondent's concession of the addition_to_tax under sec_6654 we must determine the following issues whether petitioner's gross_income includes his personal_service_income paid to a_trust entitled ideal management we hold it does whether petitioner is liable for the accuracy-related_penalty determined by respondent we hold he is whether petitioner is liable for a penalty under sec_6673 we hold he is liable for a penalty of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and exhibits submitted therewith are incorporated herein by this reference petitioner resided in san diego california when he petitioned the court he filed a although we use the word trust to refer to ideal management we do not mean to suggest that ideal management is a_trust for federal_income_tax purposes as discussed below we conclude it is not we use the word trust merely for convenience form_1040 u s individual_income_tax_return using the filing_status of single petitioner has worked installing floors since before he worked as a sole_proprietor for his sole_proprietorship reported gross_receipts of dollar_figure and net_income of dollar_figure during petitioner purportedly installed floors in his capacity as general manager of a_trust entitled ideal management ideal management's sole beneficiary was purportedly clark co clark a foreign_trust based in gibraltar in and in belize city belize c a in and clark's sole beneficiary was purportedly arlington co arlington a third-tier trust with a trustee named dennis smith the business address and phone number of arlington clark and ideal management were listed respectively as petitioner's home address and petitioner's home phone number clark did not file a federal tax_return or pay federal_income_tax for any of the relevant years on or before date petitioner paid dollar_figure to the international businessmen's association iba for documents to join ideal management ideal management was purportedly formed by cache properties unlimited cache with the transfer of dollar_figure on date and iba's corepresentative at that time was alex yung mr yung who also was ideal management's first trustee was convicted of conspiring to defraud the united_states by impeding obstructing and defeating the internal_revenue_service in the assessment and collection of federal income taxes through the marketing through iba of trusts similar to ideal management his conviction was affirmed on appeal see 37_f3d_1564 10th cir on date petitioner transferred his business property including work tools and two vehicles to ideal management in exchange for capital units petitioner retained beneficial use of the transferred property after the transfer on the same day petitioner agreed with ideal management to provide his floor installation services as an independent_contractor of ideal management in return for its paying him dollar_figure per month on date petitioner and ideal management amended this agreement to provide that petitioner would receive dollar_figure per month and that petitioner could not be terminated without days' written notice petitioner transferred his capital units to clark on date petitioner was ideal management's only floor installer during and his labor generated over dollar_figure in revenue during that year petitioner worked full time for ideal management during that year at the rate of dollar_figure per month and ideal management paid him dollar_figure in toto petitioner's form_1040 reported dollar_figure of gross_income consisting of the dollar_figure from ideal management and dollar_figure of interest_income the contractor's license for the floor installation work completed by petitioner during was in petitioner's name only petitioner and sheila webb webb his friend and long-time roommate lived in san diego in at a house the residence which petitioner's father had transferred to them in webb wrote ideal management monthly checks of dollar_figure for petitioner's rent of the residence during that year drawable on an account the joint account held jointly with petitioner and the checks were deposited into an account of ideal management the ideal management account over which petitioner and webb had signature_authority ideal management used petitioner's rent as well as the money received from petitioner's services to pay the residence's property taxes mortgage and other expenses ideal management also used these moneys to pay the expenses that petitioner purportedly incurred installing floors ideal management's tax_return form_1041 u s fiduciary income_tax return reported depreciation for the residence and assets that petitioner had originally transferred to ideal management ideal management's form_1041 also claimed deductions eg mortgage_insurance repairs utilities totaling dollar_figure for the residence and dollar_figure of expenses including dollar_figure for the cost_of_goods_sold connected with petitioner's floor installation ideal management's ideal management began depreciating the residence in claiming a basis therein of dollar_figure form_1041 claimed a dollar_figure loss on its rental of the residence which was used to offset the dollar_figure of net_income from petitioner's services ideal management's total income of dollar_figure dollar_figure - dollar_figure was reportedly distributed to clark during that year respondent analyzed the deposits made during into the joint account and the ideal management account the deposits into the ideal management account aggregated dollar_figure and the deposits into the joint account equaled dollar_figure based on her analysis in the context of the surrounding facts respondent determined that petitioner failed to report self-employment_income of dollar_figure respondent also determined that petitioner was liable for self-employment_tax of dollar_figure on this unreported income respondent stated in the notice_of_deficiency that ideal management was a grantor_trust or alternatively a sham on or about date respondent filed a federal_tax_lien against petitioner the lien arose from petitioner's and taxable years respondent assessed petitioner's liability for these years on date and date respectively petitioner's liability for the assessed amounts aggregated almost dollar_figure on the date of the lien opinion we must decide whether the income earned by petitioner and paid to ideal management during was includable in petitioner's gross_income respondent argues that it was contending primarily that ideal management was a sham petitioner argues that it was not petitioner citing 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 contends primarily that respondent's determination was a naked assertion because respondent did not audit ideal management petitioner also contends that ideal management was not a sham we agree with respondent that the disputed income is includable in petitioner's gross_income because ideal management was a sham ie it lacked economic reality we find first that respondent's determination rests on a solid foundation respondent performed properly a bank deposit analysis of petitioner's and ideal management's bank accounts see 94_tc_654 70_tc_1057 see also 64_tc_651 affd 566_f2d_2 6th cir 54_tc_1121 with the knowledge that petitioner was subject_to an outstanding federal_tax_lien aggregating almost dollar_figure that he was connected with ideal management and that his reported gross_income and itemized_deductions for had decreased dramatically from prior years respondent reached her determination in the light of 37_f3d_1564 10th cir in scott the court_of_appeals for the tenth circuit examined certain trusts involving iba and mr yung and found that these trusts were fraudulent id pincite the court_of_appeals set forth an extensive analysis of these trusts all of which were remarkably similar to ideal management suffice it to say that petitioner misread portillo v commissioner supra if he truly believes that portillo stands for the broad proposition that the determination at hand was naked because respondent did not actually audit ideal management we find that ideal management was merely a device conjured up for petitioner and other taxpayers seeking to avoid federal_income_tax petitioner testified that he was not tax motivated when he joined ideal management and that he joined ideal management mainly to protect his assets from creditors petitioner testified that he transferred to ideal management his entire ownership_interest in his assets so that his personal creditors would not be able to seize them if he was ever unable to pay a judgment or other liability petitioner testified that he worked for ideal management in for dollar_figure a month when his services generated earnings_of almost dollar_figure a month petitioner testified that he agreed initially to work for ideal management for dollar_figure per month performing basically the services he performed for almost times that amount the year before petitioner asks the court to believe his testimony and hold for him we decline to do so we find his testimony incredible see 449_f2d_311 9th cir affg per curiam tcmemo_1969_48 266_f2d_698 9th cir affg in part and remanding in part tcmemo_1957_129 87_tc_74 see also hawkins v commissioner tcmemo_1993_517 affd without published opinion 66_f3d_325 6th cir the court of appeals' opinion in united_states v scott supra is most helpful to us in understanding the form substance and operation of ideal management the opinion describes in detail how the trusts were marketed as a device for a purchaser to eliminate his or her income_tax_liability without losing control of his or her money and other assets like the trust at hand the trusts in scott were generally structured so that it would appear that the trust income was distributed to foreign_trust beneficiaries which then redistributed the income to other foreign_trust beneficiaries that were outside the reach of the u s taxing arm id pincite other relevant characteristics of the trusts examined in united_states v scott supra include that the purchasers transferred their property including houses into trust the trusts claimed depreciation_deductions for the property the trusts were reported to the commissioner as simple trusts mr yung was a trustee foreign trusts in belize acted as beneficiaries of the purchasers' trusts and the foreign trusts owned the capital units the purchaser was never the named capital unit holder each trust was established by a fictitious domestic_trust named cache properties for a nominal amount of dollar_figure the second trust was usually a foreign_trust with a trustee named dennis smith a purchaser could ensure perpetual control of his or her trust by naming himself or herself as secretary or manager a purchaser could not be removed or fired except with days' notice and the trusts were sold by iba for dollar_figure apiece following our detailed review of the facts surrounding ideal management with our knowledge of the facts in scott we reach the conclusion that ideal management was devised and operated similarly to the trusts examined in scott we conclude that ideal management like the trusts in scott was a sham accord 696_f2d_1232 9th cir affg tcmemo_1981_675 73_tc_1235 dahlstrom v commissioner tcmemo_1991_265 affd without published opinion 999_f2d_1579 5th cir dahlstrom v commissioner tcmemo_1991_264 affd without published opinion 999_f2d_1579 5th cir our conclusion is strengthened by our analysis of a number of factors that this court has previously considered to help ascertain whether a purported trust lacks economic_substance for federal_income_tax purposes these factors include whether the taxpayer's relationship as grantor to the property differed materially before and after the trust's formation whether the trust had an independent_trustee whether an economic_interest passed to other beneficiaries of the trust and whether the taxpayer felt bound by any restrictions imposed by the trust itself or the law of trusts 79_tc_714 affd 731_f2d_1417 9th cir markosian v commissioner supra pincite5 hanson v commissioner tcmemo_1981_675 our analysis of each of these factors supports our conclusion with respect to the first factor we look to the economic reality of a purported arrangement to determine who actually is the settlor of a_trust whether or not named as settlor in the related documents zmuda v commissioner supra pincite although the documents at hand list cache as the settlor of ideal management the fact of the matter is that cache acted merely as a straw_man to form ideal management see united_states v scott f 3d pincite we find that petitioner paid a dollar_figure fee to transfer his assets to ideal management and that ideal management's only assets during were petitioner's transferred assets including possibly the residence we find that petitioner used all of these properties as his own both before and after the transfer ie he used his tools and vehicles to generate large revenues and he and webb lived in the residence although it is true that petitioner ostensibly made monthly rent payments to ideal management ideal management applied these payments mainly to the residence's mortgage property taxes and other expenses thus we see clearly that petitioner stood in exactly the same spot with respect to his assets before and after their transfer to ideal management we find that the first factor points to a sham we find likewise with respect to the second factor ie ideal management lacked a bona_fide independent_trustee contrary to the assertions of petitioner and r richard evans the named trustee of ideal management during mr evans could not prevent petitioner from using ideal management's property for his own purposes petitioner had signature_authority over the ideal management account which meant that he had access to the funds contained therein petitioner also could not be removed from his position as ideal management's manager without days' notice which in turn gave petitioner perpetual control of ideal management see united_states v scott supra pincite petitioner's use of the residence and the tools of his trade also were free from restraint as to the third factor we find no probative evidence in the record to indicate that petitioner transferred an economic_interest to a third party when he transferred his assets to ideal mr evans testified on behalf of petitioner we give his testimony little weight among other things we note that mr evans was vague and evasive during his testimony management petitioner asks the court to find as a fact that he transferred his entire beneficial_interest in ideal management to clark for no consideration day after he joined ideal management we decline to do so the facts of this case preclude such a finding ideal management's minutes for an date meeting for example state that all capital units would revert back to petitioner and webb upon clark's liquidation likewise clark's address during was petitioner's home address which points to the conclusions that petitioner controlled clark and that the purported transfer of the capital units to clark did not actually give clark any meaningful rights or interests in ideal management we also believe it is implausible that petitioner would have transferred away all of his legal and beneficial interests in his assets including the tools of his trade for practically nothing in return following our review of the record we are satisfied that petitioner was the actual beneficiary of ideal management see united_states v scott supra pincite as to the fourth factor we find that petitioner was not bound by any restrictions imposed by ideal management or the law of trusts as to the use of the transferred property petitioner's unrestricted use of ideal management's property leads us to believe that it was not restricted in any meaningful manner including fiduciary restraints we sustain respondent's determination on this issue although petitioner asks us to allow him some deductions to offset this income we decline to do so petitioner must prove his entitlement to any deduction and he must keep sufficient records to substantiate any deduction that he claims sec_6001 292_us_435 petitioner has not introduced any evidence to substantiate his entitlement to any deductions and the record does not persuade us that petitioner is entitled to any deductions respondent also determined that petitioner was liable for an accuracy-related_penalty under sec_6662 because he substantially understated his federal_income_tax see sec_6662 as relevant herein sec_6662 imposes an accuracy-related_penalty equal to percent of an underpayment that is due to a substantial_understatement_of_income_tax petitioner will avoid this penalty if the record shows that his income_tax was not understated by the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the accuracy-related_penalty of sec_6662 is not applicable to any portion of an underpayment to the extent that an individual has reasonable_cause for that portion and acts in good_faith with respect thereto sec_6664 such a determination is made by taking into account all facts and petitioner has not challenged respondent's determination that this income is subject_to self-employment_tax we sustain that determination without further comment see rule circumstances including the experience and knowledge of the taxpayer and his or her reliance on a professional tax adviser sec_1_6664-4 income_tax regs petitioner argues that he is not liable for this penalty because he did not understate his federal_income_tax for this is so petitioner contends because ideal management was not a sham we have already held that ideal management was a sham nor do we find that petitioner had reasonable_cause for his understatement we sustain respondent's determination on this issue turning to the final matter respondent moved the court at the end of trial to impose a penalty under sec_6673 respondent asserts that petitioner's position is frivolous and groundless and that petitioner instituted this lawsuit primarily for delay in relevant part sec_6673 provides sec_6673 tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer's position in such proceeding is frivolous or groundless or the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure we agree with respondent that petitioner is liable for a penalty under sec_6673 and we require him to pay a penalty to the united_states in the amount of dollar_figure petitioner's conduct throughout this proceeding has convinced us that he instituted and maintained this proceeding primarily for delay his position in this proceeding also is groundless and frivolous see 791_f2d_68 7th cir see also 490_us_319 defining legal frivolousness petitioner's insistence on pursuing his fruitless arguments has consumed time and effort of this court and of respondent that could have otherwise been devoted to resolving bona_fide claims of other taxpayers see 806_f2d_948 9th cir we have considered all arguments made by petitioner in this proceeding and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent except for the addition_to_tax under sec_6654
